ITEMID: 001-92219
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF YARMOLA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Rait Maruste;Renate Jaeger;Stanislav Shevchuk
TEXT: 4. The applicant was born in 1948 and lives in the town of Yevpatoriya, Ukraine.
5. On 8 December 1999 the Chornomorsk District Court of the Autonomous Republic of Crimea (“the District Court”) fined the applicant UAH 136 for having exercised commercial activity without a licence and ordered the confiscation of 268.5 tonnes of the waste metal collected by him.
6. On 22 December 1999 the same court, following the protest of the Chrornomorsk District Prosecutor of the Autonomous Republic of Crimea, quashed this decision and terminated the administrative proceedings against the applicant. The case file was transferred to the Chornomorsk District Prosecutor’s Service of the Autonomous Republic of Crimea for a decision on account of the applicant’s criminal liability for tax evasion.
7. On 22 January 2000 the Head of the Chornomorsk Tax Inspectorate refused to institute criminal proceedings against the applicant.
8. On 27 January 2000 the District Court examined the same case file again and fined the applicant UAH 136 for having exercised commercial activity without a licence and ordered the confiscation of 268.5 tonnes of the waste metal collected by him. The applicant lodged an appeal with the Supreme Court of the Autonomous Republic of Crimea.
9. On 27 April 2000 the Chornomorsk Bailiffs’ Service, noting that proceedings were pending before the Supreme Court of the Autonomous Republic of Crimea, ordered the suspension of the enforcement proceedings in respect of the decision of 27 January 2000. However, the Yevpatoriya Tax Inspectorate sold the waste metal.
10. On 10 May 2000 the Supreme Court of the Autonomous Republic of Crimea quashed the decision of 27 January 2000 and terminated the proceedings on the ground that the same facts had already been examined by the court.
11. On 19 April 2002 the District Court ordered the restitution of the 268.5 tonnes of the waste metal to the applicant.
12. On 20 August 2002 the same court, following the applicant’s request, modified the ruling of 19 April 2002 and ordered the State Treasury to pay the applicant UAH 89,410 in compensation for the waste metal sold by the Tax Inspectorate.
13. The applicant challenged the Bailiff’s inactivity in enforcing the ruling of 19 April 2002 on numerous occasions before the domestic authorities.
14. In September 2002 the applicant lodged his claim for compensation for damage caused by the administrative proceedings against him and the confiscation of his property with the District Court. On 10 December 2003 the District Court ordered the State Treasury to pay the applicant UAH 3,000. On 14 July 2004 the Court of Appeal of the Crimea modified this decision and ordered the same amount to be paid to the applicant from the State Budget.
15. The ruling of 19 April 2002, as amended by the ruling of 20 August 2002, and the judgment of 10 December 2003 were enforced in August 2004.
16. The relevant domestic law is summarised in the judgments of Romashov v. Ukraine, no. 67534/01, §§ 16-19, 27 July 2004, and Voytenko v. Ukraine, no. 18966/02, §§ 20-25, 29 June 2004.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
